UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1806


SHAWN A. BELL, a/k/a Taylor,

                Plaintiff - Appellant,

          v.

OFFICE OF PUBLIC DEFENDER - DISTRICT 3; JAME “JIM” CLOSE;
JAMES NORSTRAND; JOHN NORTHROP; STEFAN SKIPP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:14-cv-02345-ELH)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn A. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn   A.    Bell    appeals    the    district    court’s   order

dismissing as frivolous, under 28 U.S.C. § 1915(e) (2012), her

civil rights complaint.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           See Bell v. Office of Public Defender,

No. 1:14-cv-02345-ELH (D. Md. filed Aug. 4, 2014; entered Aug.

5, 2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the   materials

before   this   court    and   argument     would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2